DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
     A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/2022 has been entered.
 
Response to Amendment
     The amendments to Claims 1, 3, 17, 26-28, 30, 35, 53-54 in the submission filed 10/4/2022 are acknowledged and accepted.

Response to Arguments
     The Applicant's arguments filed 10/4/2022 have been fully considered but they are not persuasive. 
     The Applicant argues that Song fails to teach or reasonably suggest a bulk layer not deposited on, but optically bonded to said plurality of layers, wherein said bulk layer comprises material with an electronic band gap that is at least 5.0 eV, or DLC being a material with an electronic band gap that is at least 5.0 eV.  The Examiner disagrees and notes that, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, Bellman et al. was cited in Section 9 of the Office Action dated 7/5/2022 as teaching a bulk layer bonded to said plurality of layers, the bulk layer comprising a relatively thick layer of high bandgap material having a band gap that is at least 5.0 eV (See for example 140 in Figures 5-6; Paragraphs 0066-0069 of Bellman et al., citing the use of material such as AlN and diamond in element 140).  Song was relied upon to provide the general teaching that such bulk, protective layers may also be optically bonded via a chemical or diffusion bonding (See for example Paragraph 0042 of Song).
     Claims 1, 26-28, 53-54 are now rejected as follows.

Claim Rejections - 35 USC § 103
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claim(s) 1, 26, 28, 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellman et al. (EP 2994784 B1), of record, in view of Song (CN 102529214 A), of record.
     Bellman et al. discloses an apparatus (See for example Abstract; Figures 5-6), comprising a substrate (See for example 110 in Figures 5-6); and a plurality of layers (See for example 130 in Figures 5-6) on said substrate, wherein at least one layer of said layers comprises material with an electronic band gap that is at least 6.0 eV and an index of refraction that is at least 1.8 (See for example any one of 130, 131, 131A, 131B in Figures 5-6; Paragraphs 0059 0061, citing the use of material such as AlN, MgO, Y2O3 in element 130); and a bulk layer bonded to said plurality of layers (See for example 140 in Figures 5-6; Paragraphs 0066-0069, citing the use of material such as AlN, diamond-like carbon (DLC), and diamond in element 140), wherein said bulk layer comprises material with an electronic band gap that is at least 5.0 eV (See for example 140 in Figures 5-6; Paragraphs 0066-0069, citing the use of material such as AlN and diamond in element 140).  Bellman et al. further discloses said bulk layer comprises a relatively thick layer (See for example 140 in Figures 5-6; Paragraphs 0066-0069, citing the use of material such as AlN and diamond in element 140) bonded to an outer layer of said plurality of layers; and said material of said bulk layer comprises an index of refraction that is at least 1.4, wherein said relatively thick layer has a thickness of at least 1.5-3 microns (See for example 140 in Figures 5-6; Paragraphs 0066-0069, citing the use of material such as AlN and diamond of thickness 1.5-3 microns in element 140).
     Bellman et al. additionally discloses a method (See for example Abstract; Figures 5-6) for fabricating an apparatus, the method comprising providing a substrate (See for example 110 in Figures 5-6); forming a plurality of layers (See for example 130 in Figures 5-6) on said substrate, wherein at least one layer of said layers comprises material with an electronic band gap that is at least 6.0 eV and an index of refraction that is at least 1.8 (See for example any one of 130, 131, 131A, 131B in Figures 5-6; Paragraphs 0059 0061, citing the use of material such as AlN, MgO, Y2O3 in element 130); and bonding a bulk layer (See for example 140 in Figures 5-6; Paragraphs 0066-0069, citing the use of material such as AlN, diamond-like carbon (DLC), and diamond in element 140) to said plurality of layers, wherein said bulk layer comprises material with an electronic band gap that is at least 5.0 eV (See for example 140 in Figures 5-6; Paragraphs 0066-0069, citing the use of material such as AlN and diamond in element 140).  Bellman et al. further discloses said bonding comprises bonding said bulk layer (See for example 140 in Figures 5-6; Paragraphs 0066-0069, citing the use of material such as AlN and diamond in element 140) to an outer layer of said plurality of layers, wherein said bulk layer comprises a relatively thick layer; and said material of said bulk layer comprises an index of refraction that is at least 1.4, wherein said relatively thick layer has a thickness of at least 1.5-3 microns (See for example 140 in Figures 5-6; Paragraphs 0066-0069, citing the use of material such as AlN and diamond of thickness 1.5-3 microns in element 140).
     Bellman et al. discloses the invention as set forth above, except for the bonding being  not depositing on, but an optical bonding.  However, Song teaches a conventional diamond-like carbon coating (DLC) for protecting optical surfaces (See for example Abstract; Figures 1-4; specifically 14 in Figure 1), wherein the DLC protective coating may be bonded to the optical surface (See for example 12 in Figure 1) via a chemical or diffusion bonding (See for example Paragraph 0042).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the bonding in Bellman et al., being not depositing on, but an optical bonding, as taught by Song, to improve the bonding and adhesion between the protective coating and the optical surface.
     Claim(s) 27, 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellman et al. in view of Song as applied to Claims 1, 26, 28, 53 above, and further in view of Hart et al. (WO 2020/069261 A1), of record.
     Bellman et al. in view of Song discloses the invention as set forth above, except for the relatively thick layer having a thickness of at least > 50 microns. However, Hart et al. teaches a conventional high hardness multilayer interference optical film (See for example Abstract; Figures 1-13) wherein the multilayer interference optical film (See for example 215 in Figures 2, 4) may include a scratch-resistant layer (See for example 213 in Figure 2; Paragraph 0069) adhered to an outer surface of the multilayer interference optical film.  In particular, Hart et al. teaches that the scratch-resistant layer may be formed of a material such as diamond-like carbon, hard oxide, nitride, or oxynitride layers with a thickness of at least >50 microns (See Paragraph 0069).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the relatively thick layer have a thickness of at least > 50 microns, as taught by Hart et al., in the apparatus and method of Bellman et al. in view of Song, to enhance the mechanical rigidity and scratch resistance of the optical film, while preventing damage to the underlying multilayer optical film.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication US 2017/0047707 A1 to Hamilton et al.
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
10/12/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872